Per Curiam:
The action was begun by the service of-a summons .on'January 15, 1904, and the issue was joined on March 2, 1904. The case has never been noticed for trial and junior -issues having been reached and tried in their regular order, defendant moved to dismiss the complaint for lack of prosecution, as provided for by section 822 of the Code of Civil Procedure and rule 36 of the General Rules of Practice. The only excuse offered by the plaintiff’s attorney is that his client had settled and compromised the claim, and indeed the answer, verified on the 2d day of March, 1904, alleges compromise of the claim and the execution and delivery by the defendant of a general release. .
It is suggested that in spite of the fact that the plaintiff’s attorney has taken no steps in the action since the joinder of issue, and made no move for the purpose of enforcing, his lien, the case ought to 'be kept upon the calendar and treated as a live ■ issue,- solely for the attorney’s protection. There seems to be no good reason for this. The attorney’s rights, if he had ány, accrued upon the compromise and settlement of which he was advised by the answer'served. The facts do not differ essentially from those passed upon by the learned Appellate Division in the second department in Russo v. Darmstadt (116 App. Div. 887), and for the reasons there, stated the. order appealed from should be reversed, with ten dollars costs' and disbursements, and the motion-, granted, with ten dollars costs..
Present — Patterson, P. J., Ingraham, Laughlin, Clarke and Houghton, JJ.
Order reversed, with ten- dollars costs and. disbursements^ and motion grantéd,, with ten dollars'costs.